
	
		II
		Calendar No. 267
		110th CONGRESS
		1st Session
		H. R. 1904
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To provide assistance to the State of New
		  Mexico for the development of comprehensive State water plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Mexico Water Planning Assistance
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Reclamation and the
			 United States Geological Survey.
			(2)StateThe term State means the State
			 of New Mexico.
			3.Comprehensive water plan
			 assistance
			(a)In generalUpon the request of the Governor of the
			 State and subject to subsections (b) through (f), the Secretary shall—
				(1)provide to the State technical assistance
			 and grants for the development of comprehensive State water plans;
				(2)conduct water resources mapping in the
			 State; and
				(3)conduct a comprehensive study of
			 groundwater resources (including potable, brackish, and saline water resources)
			 in the State to assess the quantity, quality, and interaction of groundwater
			 and surface water resources.
				(b)Technical assistanceTechnical assistance provided under
			 subsection (a) may include—
				(1)acquisition of hydrologic data, groundwater
			 characterization, database development, and data distribution;
				(2)expansion of climate, surface water, and
			 groundwater monitoring networks;
				(3)assessment of existing water resources,
			 surface water storage, and groundwater storage potential;
				(4)numerical analysis and modeling necessary
			 to provide an integrated understanding of water resources and water management
			 options;
				(5)participation in State planning forums and
			 planning groups;
				(6)coordination of Federal water management
			 planning efforts;
				(7)technical review of data, models, planning
			 scenarios, and water plans developed by the State; and
				(8)provision of scientific and technical
			 specialists to support State and local activities.
				(c)AllocationIn providing grants under subsection (a),
			 the Secretary shall, subject to the availability of appropriations,
			 allocate—
				(1)$5,000,000 to develop hydrologic models and
			 acquire associated equipment for the New Mexico Rio Grande main stem sections
			 and Rios Pueblo de Taos and Hondo, Rios Nambe, Pojoaque and Teseque, Rio Chama,
			 and Lower Rio Grande tributaries;
				(2)$1,500,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 the San Juan River and tributaries;
				(3)$1,000,000 to complete the hydrographic
			 survey development of hydrologic models and acquire associated equipment for
			 Southwest New Mexico, including the Animas Basin, the Gila River, and
			 tributaries;
				(4)$4,500,000 for statewide digital
			 orthophotography mapping; and
				(5)such sums as are necessary to carry out
			 additional projects consistent with subsection (b).
				(d)Cost-sharing requirement
				(1)In generalThe non-Federal share of the total cost of
			 any activity carried out using a grant provided under subsection (a) shall be
			 50 percent.
				(2)Form of non-federal shareThe non-Federal share under paragraph (1)
			 may be in the form of any in-kind services that the Secretary determines would
			 contribute substantially toward the conduct and completion of the activity
			 assisted.
				(e)Nonreimbursable basisAny assistance or grants provided to the
			 State under this Act shall be made on a non-reimbursable basis.
			(f)Authorized transfersOn request of the State, the Secretary
			 shall directly transfer to 1 or more Federal agencies any amounts made
			 available to the State to carry out this Act.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $3,000,000 for each of
			 fiscal years 2008 through 2012.
		5.Sunset of authorityThe authority of the Secretary to carry out
			 any provisions of this Act shall terminate 10 years after the date of the
			 enactment of this Act.
		
	
		
			Passed the House of
			 Representatives July 10, 2007.Deborah
			 M. Spriggs,
			Deputy Clerk.
		
	
	
		July 11, 2007
		Received; read twice and placed on the
		  calendar
	
